Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 1 of 15




                      EXHIBIT D
          Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 2 of 15


From:                  Bleicher, Michael (WDC)
To:                    Marie.Larsen@hklaw.com; Daniel.Kappes@hklaw.com; "James.Power@hklaw.com"
Cc:                    Schwartz, Julie (SEA)
Subject:               RE: Google / Akhmedova / Follow-up Call
Date:                  Friday, February 19, 2021 11:31:00 AM
Attachments:           Redline of Proposed Changes - Akhmedova - Draft District Court Order & Edits to MJ Order Denying Google"s
                       Motion to Quash Subpoena.docx


Counsel,

Attached, please find a new redline of our client’s proposed changes reflecting our takeaways from
the parties’ conversation last month. We’re available to meet and confer if you’d like to discuss.

Best,
Michael

Michael Bleicher | Perkins Coie LLP
ASSOCIATE
700 Thirteenth Street, N.W. Suite 600
Washington, DC 20005-3960
D. +1.202.654.6328
F. +1.202.654.6211
E. MBleicher@perkinscoie.com



From: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>
Sent: Thursday, February 4, 2021 3:10 PM
To: Marie.Larsen@hklaw.com; Daniel.Kappes@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Okay, thanks. I will take the call off calendar and let you know our client’s final position.

Julie Schwartz | Perkins Coie LLP
PARTNER
3150 Porter Drive
Palo Alto, CA 94304-1212
D. +1.650.838.4490
F. +1.650.838.4690
E. JSchwartz@perkinscoie.com



From: Marie.Larsen@hklaw.com <Marie.Larsen@hklaw.com>
Sent: Thursday, February 4, 2021 12:01 PM
To: Schwartz, Julie (SEA) <JSchwartz@perkinscoie.com>; Daniel.Kappes@hklaw.com
Cc: Bleicher, Michael (WDC) <MBleicher@perkinscoie.com>
Subject: RE: Google / Akhmedova / Follow-up Call

Julie,

We have spoken to our client, who is not willing to eliminate the specific sentence focused on during
our last call, which was “However, nothing in the SCA requires that consent be communicated in the
manner Google prescribes or permits a service provider to dictate the form of acceptable consent.”
        Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 3 of 15


Along the lines of our last call, our position is that an extensive re-write along the lines proposed
exceeds the scope of what the District Court contemplated. We reiterate our willingness to include
language which states that the holding in this matter is limited to the factual circumstances therein.

Let us know if you would like to discuss any remaining issues.

Best,
Marie

Marie Larsen | Holland & Knight
Partner
Holland & Knight LLP
31 West 52nd Street | New York, New York 10019
Phone 212.513.3477 | Fax 212.341.7167
marie.larsen@hklaw.com | www.hklaw.com
________________________________________________
Add to address book | View professional biography


        From: Schwartz, Julie E. (Perkins Coie) <JSchwartz@perkinscoie.com>
        Sent: Thursday, February 04, 2021 2:46 PM
        To: Kappes, Daniel P (SFO - X56951) <Daniel.Kappes@hklaw.com>; Larsen, Marie E (NYC -
        X73477) <Marie.Larsen@hklaw.com>
        Cc: Bleicher, Michael (Perkins Coie) <MBleicher@perkinscoie.com>
        Subject: RE: Google / Akhmedova / Follow-up Call

        [External email]
        Counsel,

        Has your client changed her position? If not, I’m not sure we need the call today.

        Julie Schwartz | Perkins Coie LLP
        PARTNER
        3150 Porter Drive
        Palo Alto, CA 94304-1212
        D. +1.650.838.4490
        F. +1.650.838.4690
        E. JSchwartz@perkinscoie.com


        -----Original Appointment-----
        From: Schwartz, Julie (SEA)
        Sent: Friday, January 29, 2021 10:23 AM
        To: Schwartz, Julie (SEA); Daniel.Kappes@hklaw.com; Marie.Larsen@hklaw.com; Bleicher,
        Michael (WDC)
        Subject: Google / Akhmedova / Follow-up Call
        When: Thursday, February 4, 2021 1:00 PM-1:30 PM (UTC-08:00) Pacific Time (US &
        Canada).
        Where: WebEx
         Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 4 of 15



         -- Do not delete or change any of the following text. --



         Join Webex meeting at Perkins Coie LLP
         Meeting number (access code): 145 742 0238
         Meeting password: 3dgYVEsAP76


         Tap to join from a mobile device (attendees only)
         +1-415-655-0001,,1457420238## US Toll

         Join by phone
         +1-415-655-0001 US Toll
         Global call-in numbers

         Join from a video system or application
         Dial 1457420238@perkinscoie.webex.com
         You can also dial 173.243.2.68 and enter your meeting number. Can't join the meeting?

         If you are a host, click here to view host information.
         IMPORTANT NOTICE: Please note that this Webex service allows audio and other information sent during the session to be recorded,
         which may be discoverable in a legal matter. By joining this session, you automatically consent to such recordings. If you do not
         consent to being recorded, discuss your concerns with the host or do not join the session.




         NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please
         advise the sender by reply email and immediately delete the message and any attachments without copying or disclosing the
         contents. Thank you.




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the
individual(s) to whom it is addressed. If you believe you received this e-mail in error, please notify the sender
immediately, delete the e-mail from your computer and do not copy or disclose it to anyone else. If you are not an
existing client of H&K, do not construe anything in this e-mail to make you a client unless it contains a specific
statement to that effect and do not disclose anything to H&K in reply that you expect it to hold in confidence. If you
properly received this e-mail as a client, co-counsel or retained expert of H&K, you should maintain its contents in
confidence in order to preserve the attorney-client or work product privilege that may be available to protect
confidentiality.
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 5 of 15




PROPOSED DISTRICT COURT ORDER

             ORDER RE MOTION FOR DE NOVO DETERMINATION OF DISPOSITIVE
                    MATTER REFERRED TO MAGISTRATE JUDGE
       Before the Court is Respondent and Non-Party Google LLC’s Motion for De Novo

Determination of Dispositive Matter Referred to Magistrate Judge or, in the Alternative, for

Relief from Nondispositive Order of Magistrate Judge (“Motion”) (Dkt. 31). Google’s Motion

seeks this Court’s review of the Magistrate Judge’s Order Denying Google’s Motion to Quash

(Dkt. 20).

       A threshold question is which standard of review this Court should apply in reviewing the

Magistrate Judge’s Order. Google contends that the Magistrate Judge’s Order addresses a

dispositive matter subject to de novo review, because it would end this Section 1782 proceeding

by granting the ultimate relief sought, i.e., an order compelling production of discovery for use in

a foreign proceeding. Motion at 6-8. This Court agrees. See, e.g., In re DMCA Subpoena to

Reddit, Inc., 441 F. Supp. 3d 875, 880 (N.D. Cal. 2020) (order on a motion to quash a subpoena

is dispositive and subject to de novo review where an applicant obtained a subpoena on a

freestanding basis, such that “the motion to quash is dispositive of the sole issue presented in the

case -- whether the subpoena should be enforced or not”). Accordingly, the Magistrate Judge’s

Order is best treated as a report and recommendation under 28 U.S.C. § 636(b)(1)(B). The Court

will review the Order de novo, 28 U.S.C. § 636(b)(1), but would reach the same conclusions

under the more deferential review for a non-dispositive order, id. § 636(b)(1)(A).

       The substance of the Motion addresses Google’s objections to the Magistrate Judge’s

denial of its Motion to Quash. Although those objections are overruled for the reasons discussed

on the record in open court on December 9, 2020, the Court agrees that some clarifications to the




                                                                                                   1
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 6 of 15




Magistrate Judge’s Order are warranted. In particular, the Court determines that the Magistrate

Judge’s Order should be clarified as follows.

           1. The Order should place the burden of establishing lawful consent under the Stored

               Communications Act (“SCA”) on the party invoking that exception.

           2. The Order should more specifically address the basis on which lawful consent

               was established under the facts and circumstances in this rather unique case.

               Specifically, here (1) at the direction of the English court, Mr. Temur Akhmedov,

               a party to the English proceedings,signed mandates under oath expressly stating

               that he owns the accounts at issue and consented to the production of their

               contents; (2) the English court issued a statement indicating that it had determined

               the accounts belonged to Mr. Akhmedov and that the court would be assisted by

               production of the contents of those accounts; (3) Mr. Akhmedov filed a

               stipulation in this action confirming that he does not object to production of the

               contents of the accounts; and (4) the applicant’s counsel has represented that, in

               the underlying litigation, there is no dispute that the accounts belong to the

               witness, and that the witness has produced native copies of emails with the

               applicant and his attorneys from the accounts.

The Court therefore sustains in part Google’s objections to the Magistrate Judge’s Order in part,

and will adopt the Magistrate Judge’s Order with modifications to Sections II.A and II.B based

on Google’s objections.

       Accordingly, having considered the Motion, the papers filed in support of and in

opposition to the Motion, the pleadings herein, and oral argument held on December 9, 2020, the

Court now hereby GRANTS the Motion, OVERRULES IN PART AND SUSTAINS IN PART




                                                                                                    2
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 7 of 15




Google’s objections to the Magistrate Judge’s Order, DENIES Google’s Motion to Quash, and

ADOPTS the Magistrate Judge’s Order AS MODIFIED below.

       IT IS SO ORDERED.                                                                                Formatted: Font: Bold

PROPOSED MODIFICATIONS TO MJ ORDER

               ORDER DENYING GOOGLE’S MOTION TO QUASH SUBPOENA
       On October 6, 2020, the Court granted applicant Tatiana Akhmedova’s (“Applicant”) ex

parte application for an order pursuant to 28 U.S.C. § 1782 authorizing service of a subpoena on

Google LLC (“Google”) for evidence to be used in pending litigation in the United Kingdom,

High Court of Justice, Family Division, Case No. FD13D05340 (“English proceeding”). Dkt.

No. 12. The Court amended the order on October 27, 2020 to correct an error. Dkt. No. 18.

Google now moves to quash the subpoena on several grounds and to modify the Court’s prior

order regarding preservation of records. Dkt. No. 20. The Court held a hearing on the motion to

quash on November 24, 2020. Dkt. No. 29.

       Having considered the relevant submissions and the arguments presented at the hearing,

the Court denies Google’s motion to quash the subpoena and grants its motion to modify the

Court’s prior order regarding preservation of records.

I.     BACKGROUND

       Applicant’s subpoena to Google seeks production of the following documents:

       a) All non-content electronically stored information (“ESI”), including but not limited to
       all metadata and subscriber information for the following email accounts:
               i) temur@akhmedov.net;
               ii) temur@stecapital.net;
               iii) khyshen@gmail.com;
               iv) temur.akhmedov1993@gmail.com;




                                                                                                    3
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 8 of 15




               v) any other email address where Temur Akhmedov is determined to be the
               subscriber or account holder.
       b) All emails, documents or information regarding the above-listed accounts which would
       ordinarily be recoverable to a subscriber or account holder through the account recovery
       process with Google or based on the consent of the subscriber or account holder.
Dkt. No. 18. In addition, the Court’s order authorizing service of the subpoena required Google

to “produce the documents directly to the independent IT forensic expert appointed by the

English Court, Aon, whose contact information for such production shall be provided by Ms.

Akhmedova,” and further required Google to “preserve documents, information and evidence,

electronic or otherwise, in its possession, custody or control that contain information potentially

relevant to the subject matter of the Ms. Akhmedova’s request.” Id.; see also Dkt. No. 20-2.

       Temur Akhmedov is Applicant’s son and a party to the English proceedings. Dkt. No. 2 ¶

1. At the English court’s direction, Mr. Akhmedov signed and dated four statements (the

“mandates”)—one for each account—each of which provides in relevant part as follows:

               To whom it may concern:
               I, Temur Akhmedov, am the owner of the account [name of account].
               I consent to the disclosure of the data contained on or relating to my account of
               whatever nature (including, but not limited to, emails and documents (including
               deleted items), account/subscriber information and metadata) being produced to
               Stroz Friedberg Limited of The Aon Centre . . . .
               I further instruct you to provide a copy of all data contained on or relating to my
               account of whatever nature to Aon as soon as possible, and to follow any and all
               further instructions from . . . Aon to provide access to or copies of data on or
               relating to my account.
               I withdraw and waive any objection that I have made or could make to the
               production by Google of any data which is the subject of this consent and
               instruction pursuant to a subpoena or other court order in any jurisdiction,
               provided that the subpoena or other court order is consistent with this consent and
               instruction. I further confirm that I consent to the production of such data
               (including contents of communications) for purposes of 18 U.S. Code §
               2702(b)(3) and (c)(2) pursuant to any subpoena or other court order which is
               consistent with this consent and instruction.



                                                                                                      4
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 9 of 15




Dkt. No. 2-8 at ECF p. 5-8. On October 5, 2020, Mr. Akhmedov’s counsel filed a stipulation on

his behalf in this action indicating that Mr. Akhmedov does not oppose Applicant’s application

for the discovery described in the subpoena and consents to the application “without

qualification.” Dkt. No. 9 at 2.

       Applicant advises that since the submission of her original application, the English court

has issued a statement describing its view of the discovery Applicant seeks from Google as

follows:

               For the avoidance of doubt, this court would indeed be assisted by the production
               of Temur Akhmedov’s Google accounts to the independent forensic expert, Aon,
               appointed by this court.
               Careful perusal of the judge’s previous orders would have made clear that this
               material was an important, if not crucial, part of the evidential landscape relating
               to Temur Akhmedov which this court will need to survey in November and
               December 2020.
               The relief sought in the US District Court does NOT go further than the substance
               of what the judge intended and ordered.
               Further, this court has reason to be grateful for the past assistance provide to it
               pursuant to title 28 U.S.C. Section 1782 . . . .
               Any perception that this court is not solicitous of assistance from the United
               States District Court could not be further from the truth.
Dkt. No. 21-3 at 2-3.

       Applicant and Google subsequently agreed that Google need not produce documents

concerning “any other email address where Temur Akhmedov is determined to be the subscriber

or account holder,” such that the scope of the subpoena is now limited to the four accounts that

are specifically identified by reference to an associated email address. Dkt. No. 20 at 5. Google

has produced responsive non-content information for the four accounts described in subsection

(a) of the subpoena but objects to producing the responsive content described in subsection (b).

Id. The parties agree that only two of the four accounts—those associated with the email



                                                                                                      5
               Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 10 of 15




addresses khyshen@gmail.com and temur.akhmedov1993@gmail.com—are still active and

accessible. Dkt. No. 29. Google objects to the Court’s order requiring it to preserve information

beyond these two specific accounts. Dkt. No. 20 at 3; Dkt. No. 29.

II.     DISCUSSION

       Google moves to quash or modify the subpoena and the Court’s prior order on four

grounds. First, Google argues that Title II of the Electronic Communications Privacy Act, known

as the Stored Communications Act (“SCA”), 18 U.S.C. §§ 2701-2703, prohibits production of

the contents of the accounts. Second, Google argues that Applicant must exhaust efforts to obtain

the contents of the accounts from Mr. Akhmedov before seeking discovery from Google. Third,

Google argues, in a footnote, that the subpoena is overbroad and seeks information that is not

relevant to the English proceeding. Fourth, Google argues that because it cannot ascertain what

evidence must be preserved, beyond the identified accounts, the Court’s preservation order

should be modified. The Court considers each argument separately.

       A.      Stored Communications Act

       The SCA prohibits service providers, like Google, from disclosing the contents of an

account holder’s electronic communications, unless one of several exceptions applies. 18 U.S.C.

§ 2702(a)(1), (a)(2); 18 U.S.C. § 2702(b)(1)-(9). The parties agree that one such exception is that

a service provider may disclose the contents of an account holder’s electronic communications

with the “lawful consent” of the account holder. 18 U.S.C. § 2702(b)(3).

       Google argues that Mr. Akhmedov’s purported consent to production of the contents of

the accounts does not meet the statutory requirement of “lawful consent” because the evidence

before the Court does not sufficiently establish that Mr. Akhmedov is the account holder for the

accounts, including because Mr. Akhemedova was unable or unwilling to use Google’s account




                                                                                                    6
               Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 11 of 15




recovery options to access the accounts himself. Specifically, Google argues that it has

developed a “verified-consent” process to verify that the person who is providing consent is, in

fact, the account holder. This requires an account holder to (1) log in to the account at issue, (2)

send an email to Google from the account attaching a court order to produce account holder’s

communications, and (3) provide an express statement consenting to Google’s disclosure. Dkt.

No. 20 at 7. Google insists that its verified-consent process is the only acceptable means for an

account holder to indicate consent. Given the nature and magnitude of its service, Google says

that it cannot reasonably be expected to evaluate other means of expression of consent or to

make judgments about whether a purported account holder is, in fact, the owner of a Google

account, and that requiring it to make such judgments creates an unacceptable risk of exposure

under the SCA. Dkt. No. 29.

       Google’s concern for the privacy and security of its account holders’ communications is

commendable, and its verified-consent process is undoubtedly a satisfactory mechanism to verify

account ownership and obtain the account holder’s consent. However, nothing in the SCA

requires that consent be communicated in the manner Google prescribes or permits a service

provider to dictate the form of acceptable consent. In this case, neither Mr. Akhmedov’s status as

the holder of the accounts nor his consent to production of their contents is reasonably in dispute.

In the mandates he signed, at the direction of the English court, Mr. Akhmedov expressly states

that he owns the accounts and consents to Google’s production of their contents, including

specifically for purposes of compliance with the SCA.1 Likewise, Mr. Akhmedov has filed a

stipulation in this action indicating that he does not object to Applicant’s effort to obtain

production of the contents of the accounts from Google. The English court issued a statement


1
 The English court has accepted both Mr. Akhmedov’s representations and other evidence
before it in concluding that he owns the accounts and in ordering him to produce their contents.

                                                                                                       7
               Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 12 of 15




indicating that it had determined the accounts belonged to Mr. Akhmedov and that the court

would be assisted by production of the contents of those accounts. Furthermore, Applicant’s

counsel has represented that there is no dispute in the underlying litigation that the accounts

belong to Mr. Akhmedov and that he has produced emails from the accounts in the litigation.

       Google suggests that Mr. Akhmedov’s statements are untrustworthy because he has

engaged in a “pattern of deceptive and destructive behavior” in the English court. Dkt. No. 20 at

7. Even so, Mr. Akhmedov’s generally uncooperative behavior in the English proceeding does

not inform the specific question before this Court, which is whether the accounts belong to Mr.

Akhmedov and whether he consents to Google’s production of their contents. Under the unique

and specific factual circumstances presented in this case, The only information in the record

before the Court findis that the accounts belong to Mr. Akhmedov,. Google points to no evidence

suggesting that Mr. Akhmedov is not the owner of the accounts, and that he has clearly and

expressly consented to production of their contents..

       Accordingly, the Court concludes that Applicant’s subpoena for production of the

contents of the accounts falls within the “lawful consent” exception to the SCA’s prohibition

against disclosure of an account holder’s electronic communications. The Court emphasizes that

this Order is limited to the facts and circumstances in this rather unique case, and is not intended

to be representative of any production obligations vel non for Google in other cases

       B.      Duty to Obtain Discovery from Party

       Google’s argument that the Court should quash Applicant’s subpoena because she failed

to exhaust efforts to obtain discovery directly from Mr. Akhmedov in the English proceeding is

unavailing under the circumstancescircumstanceshas no merit. The record reflects that Applicant

has attempted to obtain the discovery from Mr. Akhmedov, but he has refused (or has been




                                                                                                   8
               Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 13 of 15




unable) to provide it. Indeed, as a remedy for Mr. Akhmedov’s inability or refusal to access the

accounts himself and produce their contents, the English court required him to provide his

consent for Google to disclose the contents to Aon, an independent forensic examiner appointed

by the English court.

       Google does not claim that compliance with the subpoena would pose an undue burden in

terms of the effort and expense required to comply. Apart from its desire to avoid exposure under

the SCA (described above), Google offers no other explanation for why its status as a non-party

to the English proceeding justifies quashing the subpoena. The Court concludes that Applicant

has attempted to obtain discovery directly from Mr. Akhmedov in the English proceeding. As

those efforts have been unsuccessful, there is no reason Applicant may not subpoena Mr.

Akhmedov’s communications held by non-party Google

       C.      Overbreadth

       The Court is reluctant to credit an argument Google makes only in a footnote in its

opening motion and in its reply. However, for the sake of completeness, the Court addresses

Google’s argument that Applicant’s request for production of the contents of Mr. Akhmedov’s

email accounts is improper because it is not limited to documents relevant to the matters at issue

in the English proceeding.

       In the circumstances of this case, Google’s objections are not well-taken. Mr. Akhmedov,

the party with a direct interest in the scope of production, does not seek a narrowing limitation,

although the English court afforded him an opportunity to do so. Also, the English proceeding

includes a mechanism by which Mr. Akhmedov will have an opportunity to review the

documents Google produces to Aon before they are shared with Applicant or the English court,

thereby ensuring that Mr. Akhmedov has an opportunity to raise any objections he may have




                                                                                                     9
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 14 of 15




before the English court, which is in the best position to evaluate questions of relevance or

privilege. Conversely, Google does not say how its own interests are adversely affected by the

scope of production described in the subpoena.

        For these reasons, the Court denies Google’s motion to quash the subpoena on the ground

that it is overbroad.

        D.      Scope of Preservation Order

        Google argues that its obligation to preserve documents, information and evidence should

be limited to the two accounts specifically identified in the subpoena that are still active and

acceptable. Additionally, Google asks to be relieved of any preservation obligations once it has

made a production of responsive documents pursuant to the subpoena. Applicant concurs in

Google’s proposed modifications to the Court’s prior preservation order.

        The Court finds good cause to modify its order regarding Google’s preservation

obligations and will adopt the parties’ proposed modification as set forth below.

III.    CONCLUSION

        For the reasons set forth above, the Court denies Google’s motion to quash Applicant’s

subpoena and grants Google’s motion to modify the subpoena and the Court’s prior order as

follows:

        Google shall produce all emails, documents or information regarding the email accounts

khyshen@gmail.com and temur.akhmedov1993@gmail.com which would ordinarily be

recoverable to a subscriber or account holder through the account recovery process with Google

or based on the consent of the subscriber or account holder. Google shall produce responsive

documents directly to the independent IT forensic expert appointed by the English Court, Aon,

whose contact information for such production shall be provided by Applicant. Google shall




                                                                                                   10
                Case 5:20-mc-80156-JD Document 47-5 Filed 04/01/21 Page 15 of 15




preserve the khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts for 90 days

from the date of this order. This preservation obligation shall elapse unless an application for a

renewal for an additional 90 days is filed.

         In view of the November 30, 2020 trial date set in the English proceeding, and in view of

Google’s representation that the production of this material does not require undue effort or

expense, the Court expects Google to produce the requested information concerning the

khyshen@gmail.com and temur.akhmedov1993@gmail.com accounts directly to Aon without

delay.

         IT IS SO ORDERED.




                                                                                                     11
